Citation Nr: 1024935	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, dissection and occlusion of catheterization of left 
internal mammary artery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. 

The Board initially decided this matter in November 2007.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court vacated the 
Board's November 2007 decision, and remanded this matter to 
enable VA to fully develop evidence relating to a new allegation 
asserted by the Veteran before the Court.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to service connection under 
38 U.S.C.A. § 1151 for complications related to VA heart surgery 
in March 2001.  As detailed by the Court in its December 2009 
remand, the Veteran contends that negligence resulted in this 
matter because VA failed to obtain from him sufficient informed 
consent prior to the surgery.  See 38 U.S.C.A. § 7331; 38 C.F.R. 
§§ 3.361, 17.32.    

Certain information of record indicates that the Veteran provided 
informed consent prior to his surgery.  A March 28, 2001 
treatment record indicates, "Dr. Freeman here to do consent."  
And a March 28, 2001 cardiac catheterization report indicates, 
"[i]nformed consent was obtained."  As conceded by VA, however, 
evidence of signed, written consent is currently not of record.  

Under 38 C.F.R. § 17.32(d), it is indicated that, depending on 
the circumstances, signature consent may be necessary prior to VA 
surgery.    

The Board finds additional development warranted into whether VA 
obtained signed, informed consent in this matter.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be requested 
to submit to VA any evidence not already 
of record which pertains to the issue of 
informed consent prior to his March 2001 
surgery, to include any form he may have 
signed which addresses the surgery. 

2.  Additional efforts should be expended 
to determine whether in fact, as has been 
reported in the record, the Veteran 
provided sufficient informed consent prior 
to his March 2001 VA surgery.  

3.  Following this development, a 
determination should be made regarding 
whether VA obtained signature consent from 
the Veteran prior to the March 2001 VA 
surgery.  

4.  Upon completion, the issue on appeal 
should be readjudicated.  If the 
determination remains unfavorable to the 
Veteran, he should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


